Civil action tried upon the following issues:
"1. Was the plaintiff's automobile injured by the negligence of the defendant, as alleged in the complaint? Answer: `Yes.'
"2. Was the plaintiff, or person driving his automobile, at the time of the collision, guilty of negligence which caused or contributed to the injury to his car, as alleged in the answer? Answer: `No.'
"3. What damages, if any, is the plaintiff entitled to recover? Answer: `$650.'"
Judgment on the verdict in favor of the plaintiff. Defendant appeals, assigning errors.
We are constrained to believe and to conclude, from a careful perusal of the entire record, that this case has been tried substantially in accordance with the law bearing on the subject. No ruling or action on the part of the trial court has been discovered by us which we apprehend should be held for reversible error. The verdict and judgment, therefore, will be upheld.
No error.